Title: To George Washington from Colonel Samuel Holden Parsons, 23 October 1775
From: Parsons, Samuel Holden
To: Washington, George



Roxbury Camp Octr 23d 1775

Pursuant to Your Excellency’s Direction I have directed the Commanding Officers of the Companies under my Command to Ascertain the Number of Officers & Soldiers in their respective Companies who are willing to extend the Term of their Inlistment to the first Day of Jany next: by their Returns I find there are Two Hundred & Twenty Noncommissiond Officers & Soldiers who are willing to Serve till that Time on Condition they can have a reasonable Time granted them to go Home & prepare their Winter Clothing without which it will be very

difficult to detain many beyond their present Engagement: I imagine the greater Part of the Regiment will Stay till that Time, if at the Expiration of their present Inlistments their should be an Apparent Necessity for detaining them: Twenty five of the Commissiond Officers Are willing to remain in Service till that Time. from your most Obedt humble Servt

Saml H. Parsons

